[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 11-14879                   MAY 4, 2012
                         Non-Argument Calendar               JOHN LEY
                       ________________________               CLERK


                   D.C. Docket No. 6:11-cv-00722-GAP,
                      BKCY No. 6:08-bk-11343-6B7

In Re:    RICKY LEONARD BEARD,
                                              Debtor,
__________________________________________________

LARRY GREGORY,
RITA GREGORY,
                                                     Plaintiffs-Appellants,
                                  versus

RICKY LEONARD BEARD,
                                                     Defendant-Appellee.

                     __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 4, 2012)

Before MARCUS, MARTIN and HILL, Circuit Judges.
PER CURIAM:

                                                                                         `



        This is an appeal from an order of the district court affirming the bankruptcy

court in this Chapter 7 case, finding that appellee-debtor, Ricky Leonard Beard

(Beard), was entitled to a discharge and that his debt owed to appellants-unsecured

creditors, Larry Gregory and Rita Gregory (the Gregorys), in the amount of

$600,000, was also dischargeable.

        In 2004, the Gregorys sold their lawn care business to Sunbum5 Enterprises,

LLC (Sunbum). Beard was the principal owner of Sunbum. The asset purchase

agreement required Sunbum to pay the Gregorys $50,000, at closing, and $50,000,

within thirty days of closing. The $700,000 balance was the personal debt of the

Gregorys, payable in weekly installments of $1035.80.

        Sunbum paid the initial $100,000 requirement, and made 144 weekly

installments of $1035.80, from 2004 through July 2008. Then the lawn care

business went the way of the economy, and Beard filed for bankruptcy protection

in November 2008.1




        1
            Sunbum filed a voluntary dissolution with the Florida Department of State in December
2008.

                                                 2
      The Gregorys raised three issues on appeal to the district court: (1) whether

the bankruptcy court clearly erred in finding Beard to be credible; (2) whether the

bankruptcy clearly erred in failing to deny Beard a discharge for failing to

preserve books and records; and, (3) whether the bankruptcy court clearly erred in

its determination that the Gregorys had failed to prove that their debt was exempt

from discharge under 11 U.S.C. § 523(a)(2)(B).

      The district court found that none of these three issues had merit. It

determined: (1) that the bankruptcy court did not abuse its discretion in

determining, operating as a trial court, that Beard was credible; (2) that he had not

committed false oaths regarding missing books and records, and that he had

produced all available records; and, (3) that the bankruptcy court had not abused

its discretion in determining that the Gregorys had failed to show that their debt

should be exempt from discharge under 11 U.S.C. § 523(a)(2)(B). We agree.

      We have reviewed the record in this appeal, the briefs, and the arguments of

counsel. Finding no error, the judgment of the district court is

      AFFIRMED.




                                          3